In an action to recover damages for wrongful death, etc., the nonparty, Office of the Rockland County District Attorney, appeals from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 25, 2005, as granted the defendant’s motion for the issuance of a judicial subpoena duces tecum for the production of its file in a related criminal proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As this action has been settled, any determination by this Court with respect to the issuance of the subpoena will not directly affect the rights of the parties or the appellant (see Barrett Foods Corp. v New York City Bd. of Educ., 144 AD2d 410, 411 [1988]). Since the matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]), we dismiss the appeal as academic. Mastro, J.P., Ritter, Skelos, Garni and McCarthy, JJ., concur.